internal_revenue_service number release date index number ----------------------- ----------- --------------------------------------------- --------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ------------------------------------------------------ telephone number ---------------------- refer reply to cc corp b01 plr-130597-12 date date legend distributing --------------------------------------------------------------------- ---------------------------------------------------- -------------------------------------------- controlled -------------------------------------------------------------- --------------------------------------------------------------------------- operating predecessor shareholder a shareholder b_trust a --------------------------------------------- -------------------------------------- ------------------------------ ----------------------------- ----------------------------------------------------------------------- ----------------------------------------------------- trust b ----------------------------------------------------- ------------------------------------------------------------------------ business a ----------------------------------------------------------------------- aa bb cc ------------------ ------------------ ------------------ plr-130597-12 dd state a date date dear -------------- ------------------ ---------------------------- -------------------------- ---------------------------------- this letter responds to a letter dated date requesting rulings as to certain federal_income_tax consequences to the proposed transaction described below the proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the distribution defined in step iii below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a state a entity that was formed on date as a successor entity to predecessor and has elected to be treated as a subchapter_s_corporation for federal_income_tax purposes since its formation distributing is closely held and owned by shareholder a an individual trust a a grantor_trust with shareholder a as its grantor shareholder b an individual and trust b a grantor_trust with shareholder b as its grantor together shareholder a and trust a own aa of the stock of distributing together shareholder b and trust b own bb of the stock of distributing operating is a state a limited_liability_company that was formed on date and is treated as a partnership for federal_income_tax purposes distributing owns cc of the membership plr-130597-12 interests in operating other investors unrelated to distributing’s shareholders own the remaining membership interests in operating the taxpayer has submitted financial information indicating that business a as conducted by distributing through operating has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the five years preceding the proposed transaction proposed transaction for what are represented to be valid business reasons the taxpayer proposes to undertake the following proposed transaction i ii iii distributing will form controlled as a state a corporation that will elect to be treated as a subchapter_s_corporation for federal_income_tax purposes distributing will own all of the stock of controlled distributing will contribute dd of the membership interests in operating to controlled the contribution distributing will distribute all of the stock of controlled to individual b and trust b in complete redemption of their interests in distributing the distribution representations the following representations have been made with respect to the proposed transaction a no part of the consideration to be distributed by distributing in the distribution will be received by individual b or trust b as a creditor employee or in any capacity other than a shareholder of distributing b no part of the consideration to be distributed by distributing in the distribution will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing c the five years of financial information submitted for business a conducted by distributing through operating is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted d neither business a of distributing or controlled in each case conducted through operating nor control of any entity conducting such business will plr-130597-12 have been acquired during the five year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five year period ending on the date of the distribution operating will have been the principal_owner of the goodwill and significant assets of the business conducted by distributing and controlled through operating and operating will continue to be the principal_owner of such goodwill and significant assets following the distribution e following the contribution and distribution each of distributing and controlled will continue through its ownership of a significant interest in the membership interests of operating the active_conduct of its respective share of all of the integrated activities of business a conducted by distributing through operating prior to the consummation of the contribution and distribution f the distribution will be carried out for the corporate business_purpose of promoting management stability and resolving differences in business philosophies the distribution is motivated in whole or substantial part by this corporate business_purpose g the distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h the fair_market_value of controlled stock and any other consideration to be received by founder b and trust b in the distribution will be approximately equal to the fair_market_value of distributing stock surrendered by such shareholders in the distribution i the total fair_market_value of the assets transferred to controlled by distributing in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock_or_securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled in connection with the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution j the total adjusted_basis of the assets to be transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed if any as plr-130597-12 determined under sec_357 by controlled will be incurred in the ordinary course of business and will be associated with the assets transferred k the aggregate fair_market_value of the assets contributed to controlled in the contribution will exceed the aggregate adjusted_basis of those assets l no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 has been or will be claimed m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution n distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction o payments made in connection with all continuing transactions if any following the proposed transaction between distributing and controlled will be made for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the proposed transaction are investment companies as defined in sec_368 and iv q distributing and controlled each will pay its own expenses if any incurred in connection with the contribution and the distribution r for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution s for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing’s stock or plr-130597-12 securities that were acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution t the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation u immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 rulings based solely on the information submitted and the representations made we rule as follows on the proposed transaction the contribution together with the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on the contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately before its transfer sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss upon the distribution of controlled stock in the distribution sec_361 no gain_or_loss will be recognized by and no amount otherwise will be included in the income of shareholder b and trust b upon the receipt of shares of controlled stock in the distribution sec_355 plr-130597-12 the basis of the controlled stock in the hands of shareholder b and trust b immediately after the distribution will in each instance be the same as shareholder b and trust b’s basis in his or its distributing stock held immediately before the distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c each of shareholder b and trust b’s respective holding_period for the controlled stock received in the distribution will include shareholder b and trust b’s respective holding_period for the distributing stock with respect to which the distribution was made provided that shareholder b and trust b hold the distributing stock as a capital_asset on the date of the distribution sec_1223 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 revrul_72_320 1972_1_cb_270 caveats except as expressly provided herein no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both see sec_355 and sec_1 d iii whether the proposed transaction is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in either distributing or controlled see sec_355 and sec_1_355-7 and iv any non-arm’s length transactions between any of the parties to the proposed transaction procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-130597-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________________________ leah m thompson assistant to the branch chief branch office of associate chief_counsel corporate
